Baldwin, Judge,
concurring.
I am in full agreement with the foregoing opinion. With regard to the question involving our jurisdiction over this appeal, I further-note that Bule 2.117 (a) of the Trademark Buies of Practice adopts the Federal Buies of Civil Procedure “wherever considered applicable- ■and appropriate” in in-ter-partes cases. The case before us seems to-present a classic situation for invoking FBCP Buies 54(b), since it involves a final, substantive decision on fewer than all of appellant’s; claims, and there is no apparent reason for delay. I think that a decision by the Trademark Trial and Appeal Board as to whether a particular issue is ripe for appeal would be highly desirable. In view of the great progress that Bule has engendered in dealing with the *1311problems of “finality,”1 no reason is apparent why it could not be adopted in the type of case before us.

 See Garrett v. United States, 407 F.2d 146, 150-51 (8th Cir. 1969); Wright, Law of Federal Courts, § 101, at p. 454 (2d ed. 1970).